People v Gatewood (2015 NY Slip Op 00781)





People v Gatewood


2015 NY Slip Op 00781


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2010-00694
 (Ind. No. 149/08)

[*1]The People of the State of New York, respondent,
vSean R. Gatewood, appellant.


Sean R. Gatewood, Poughkeepsie, N.Y., appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Joan H. McCarthy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered January 5, 2010, convicting him of assault in the third degree and leaving the scene of an incident without reporting, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the grand jury proceeding did not fail to conform to the requirements of CPL article 190 to such a degree that the integrity thereof was impaired (see People v McCormick, 117 AD3d 754, 754-755). To the extent that the defendant contends that the evidence presented to the grand jury was legally insufficient, there is no appellate review of this issue as the defendant's guilt was proven beyond a reasonable doubt at trial (see CPL 210.30[6]; People v Birot, 99 AD3d 933, 934; People v Bajana, 82 AD3d 1111, 1112).
Moreover, the defendant was not deprived of the effective assistance of counsel, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708; People v West, 105 AD3d 781; People v Prescott, 63 AD3d 1090; People v Velez, 197 AD2d 651, 652).
LEVENTHAL, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court